Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 3877617) in view of Kim (KR 20140130794, included with the action dated 12 November 2021).
Regarding claim 1, Stevens teaches a device for applying a viscous substance, comprising: a tank (container, col. 1, line 44 ) configured to store the substance; an application apparatus (60); and a conveying device configured to convey the substance out of the tank to the application apparatus, the conveying device comprising a cylinder (10) having a longitudinal axis, a piston (30) axially displaceable in the cylinder along the longitudinal axis, a pump plunger (20) for axial displacement of the piston in the cylinder, wherein the piston is adjustable in relation to the pump plunger (col. 2, ll. 4-5), a first connection channel (26) between the cylinder and the tank, wherein the first connection channel is open when the piston is not displaced on the first connection channel (Figs. 1 and 4), and wherein the first connection channel is closed when the piston is displaced on the first second channel (Figs. 2 and 3), and a second connection channel (28) between the cylinder and the application apparatus, wherein the second connection channel is open when the piston is not displaced on the second connection channel (Figs. 2 and 3), and wherein the second connection channel is closed when the piston is displaced on the second connection channel (Figs. 1 and 4).
Stevens does not teach that the tank stored the substance under constant pressure.
Kim teaches an airless pump (comprising 200, 300, 400 and 500) and a tank (100) that stores a substance under constant pressure (due to a lack of vents and the presence of following piston 110).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have removed the air vents of Stevens and provided the tank of Stevens with a following piston as taught by Kim to store the substance under constant pressure as claimed, for the purpose of reducing deterioration of the substance due to exposure to air (Kim, pg. 2, third paragraph) and to minimize the amount of substance remaining on the inner wall of the tank (Kim, pg. 5, fourth paragraph).
Regarding claim 2, the combination of Stevens and Kim teaches the device according to claim 1, wherein the piston is configured to be axially displaceable in the cylinder by a pressure stroke (Stevens, col. 2, ll. 41-59) and a suction stroke (Stevens, col. 3, ll. 4-36) in relation to the cylinder, wherein the piston is movable between a first stop (Stevens, base of 63) and a second stop (Stevens, 24) at the pump plunger, and wherein in the pressure stroke, the piston contacts the first stop of the pump plunger (Stevens, Fig. 2), and in the suction stroke, the piston contacts the second stop of the pump plunger (Stevens, Fig. 4).
Regarding claim 3, the combination of Stevens and Kim teaches the device according to claim 1, wherein the piston is movable between a first stop (Stevens, base of 63) and a second stop (Stevens,24) at the pump plunger, and when the piston contacts the first stop, the second connection channel is open (Stevens, Fig. 2), and when the piston contacts the second stop, the second connection channel is closed (Stevens, Fig. 4).
Regarding claim 4, the combination of Stevens and Kim teaches the device according to claim 2, wherein in the pressure stroke, the piston closes the first connection channel (Stevens, Fig. 2), and in the suction stroke, the piston opens the first connection channel (Stevens, Fig. 4).
Regarding claim 5, the combination of Stevens and Kim teaches the device according to claim 1, the second connection channel is at least partially disposed in the pump plunger (Stevens, Fig. 2).
Regarding claim 6, the combination of Stevens and Kim teaches the device according to claim 1, wherein the piston surrounds at least a portion of the pump plunger in the form of a sleeve (Stevens, Figs. 1-4).
Regarding claim 7, the combination of Stevens and Kim teaches the device according to claim 1, wherein the piston is configured as an ‘O-ring’ (Stevens, the piston is a deformable annular member).
Regarding claim 8, the combination of Stevens and Kim teaches the device according to claim 1, but does not teach that the cylinder and the tank are integrally formed.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have integrally formed the tank and cylinder of Stevens because Applicant has not disclosed that being integrally formed provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Stevens’s device and the applicant’s invention to perform equally well with either the separately formed cylinder and tank taught by Stevens or the claimed integrally formed cylinder and tank because both sets of cylinders and tanks are equally capable of storing and dispensing a cosmetic.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify Stevens to obtain the invention as specified in claim 8 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Stevens. Furthermore, it has been held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04(V)(B).	
Regarding claims 9-10, the combination of Stevens and Kim teaches the device according to claims 1, but does not teach two parts rotatable in relation to one another, and a gear mechanism for converting a rotation of the two parts in relation to one another into an axial movement of the pump plunger, wherein the gear mechanism comprises a cam guided by guide curve running along a closed path.
Kim teaches a rotary pump that has two parts (100 and 300) rotatable in relation to one another, and a gear mechanism (320 and 310) for converting a rotation of the two parts in relation to one another into an axial movement of a pump plunger (410), wherein the gear mechanism comprises a cam (320) guided by a guide curve (310) running along a closed path.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the axial actuation mechanism of Stevens with the two parts rotatable in relation to one another, and a gear mechanism for converting a rotation of the two parts in relation to one another into an axial movement of the pump plunger, wherein the gear mechanism comprises a cam guided by a guide curve running along a closed path, wherein doing so would merely be a simple substitution of one known pump actuation means with another.
Regarding claim 11, Stevens teaches a conveying device for a viscous liquid application device having a tank and an application apparatus, the conveying device comprising: a cylinder (10) having a longitudinal axis, a piston (30) axially displaceable in the cylinder along the longitudinal axis, a pump plunger (20) for axial displacement of the piston in the cylinder, wherein the piston is adjustable in relation to the pump plunger (col. 2, ll. 4-5), a first connection channel (26) between the cylinder and the tank, wherein the first connection channel is open when the piston is not displaced on the first connection channel (Figs. 1 and 4), and wherein the first connection channel is closed when the piston is displaced on the first connection channel (Figs. 2 and 3), and a second connection channel (28) between the cylinder and the application apparatus, wherein the second connection channel is open when the piston is not displaced on the second connection channel (Figs. 2 and 3), and wherein the second connection channel is closed when the piston is displaced on the second connection channel (Figs. 1 and 4).
Stevens does not teach that the tank is maintained under constant pressure.
Kim teaches an airless pump (comprising 200, 300, 400 and 500) and a tank (100) that is maintained under constant pressure (due to a lack of vents and the presence of following piston 110).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have removed the air vents of Stevens and provided the tank of Stevens with a following piston as taught by Kim to maintain the tank under constant pressure as claimed, for the purpose of reducing deterioration of the substance due to exposure to air (Kim, pg. 2, third paragraph) and to minimize the amount of substance remaining on the inner wall of the tank (Kim, pg. 5, fourth paragraph).

Regarding claim 12, the combination of Stevens and Kim teaches the device according to claim 1, wherein the viscous substance is for cosmetics, writing, painting, drawing, or marking (Stevens, col. 1, ll. 3-9 discloses hand lotions, hair care products and perfumes, which are cosmetics).
Regarding claim 13, Stevens discloses the conveying device according to claim 11, wherein the piston is configured to be axially displaceable in the cylinder by a pressure stroke (Stevens, col. 2, ll. 41-59) and a suction stroke (Stevens, col. 3, ll. 4-36) in relation to the cylinder, wherein the piston is movable between a first stop (Stevens, base of 63) and a second stop (Stevens, 24) at the pump plunger, and wherein in the pressure stroke, the piston contacts the first stop of the pump plunger (Stevens, Fig. 2), and in the suction stroke, the piston contacts the second stop of the pump plunger (Stevens, Fig. 4).
Regarding claim 14, the combination of Stevens and Kim teaches the conveying device according to claim 13, wherein in the pressure stroke, the piston closes the first connection channel (Stevens, Fig. 2), and in the suction stroke, the piston opens the first connection channel (Stevens, Fig. 4).
Regarding claim 15, the combination of Stevens and Kim teaches the conveying device according to claim 11, wherein the piston is movable between a first stop (Stevens, base of 63) and a second stop (Stevens, 24) at the pump plunger, and when the piston contacts the first stop, the second connection channel is open (Stevens, Fig. 2), and when the piston contacts the second stop, the second connection channel is closed (Stevens, Fig. 4).
Regarding claim 16, the combination of Stevens and Kim teaches the conveying device according to claim 11, wherein the second connection channel is at least partially disposed in the pump plunger (Stevens, Figs. 1-4).
Regarding claim 17, the combination of Stevens and Kim teaches the conveying device according to claim 11, wherein the piston surrounds a least a portion of the pump plunger in the form of a sleeve (Stevens, Figs. 1-4).
Regarding claims 18-19, the combination of Stevens and Kim teaches the device according to claim 11, but does not teach two parts rotatable in relation to one another, and a gear mechanism for converting a rotation of the two parts in relation to one another into an axial movement of the pump plunger, wherein the gear mechanism comprises a cam guided by guide curve running along a closed path.
Kim teaches a rotary pump that has two parts (100 and 300) rotatable in relation to one another, and a gear mechanism (320 and 310) for converting a rotation of the two parts in relation to one another into an axial movement of a pump plunger (410), wherein the gear mechanism comprises a cam (320) guided by a guide curve (310) running along a closed path.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the axial actuation mechanism of Stevens with the two parts rotatable in relation to one another, and a gear mechanism for converting a rotation of the two parts in relation to one another into an axial movement of the pump plunger, wherein the gear mechanism comprises a cam guided by a guide curve running along a closed path, wherein doing so would merely be a simple substitution of one known pump actuation means with another.
Regarding claim 20, the combination of Stevens and Kim teaches the conveying device according to claim 19, wherein the axial movement of the pump plunger causes the axial displacement of the piston in the cylinder (Stevens, col. 2, ll. 44-49 and col. 3, ll. 9-12).

Response to Arguments
Applicant's arguments filed 18 August 2022 have been fully considered but they are not persuasive.
In response to the argument that a rejection of claims 1-7 and 11-17 under 35 U.S.C. §102 is improper because Stevens does not teach that the tank is under constant pressure, it is noted that these claims are now rejected under 35 U.S.C. §103. 
Applicant argues that modifying the Stevens device such that the tank is maintained under constant pressure would render the device unsatisfactory for its intended purpose because it would result in liquid being forced out through the vents.
In response, it is noted that in order to modify the tank of Stevens such that it is maintained under constant pressure like the tank of Kim it is necessary to eliminate the vents of Stevens. The hypothetical proposed by Applicant would therefore be avoided and the device of Stevens would still be capable of fulfilling its intended purpose of dispensing a product.
Applicant states that an IDS was submitted with the response received 18 August 2022, but no IDS was found with the response.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754